     Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 1 of 6 PageID #:337




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARCUS HILLIARD,                             )
                                             )
                      Plaintiff,             )
                                             )      Case No. 20-cv-1144
       v.                                    )
                                             )      Honorable Martha M. Pacold
NATIONAL BOARD OF MEDICAL                    )
EXAMINERS , and LOYOLA                       )      Magistrate Judge Gabriel A. Fuentes
UNIVERSITY CHICAGO STRITCH                   )
SCHOOL OF MEDICINE,                          )
                                             )
                      Defendants.            )

DEFENDANT LOYOLA UNIVERSITY OF CHICAGO’S REPLY MEMORANDUM OF
   LAW IN FURTHER SUPPORT OF ITS MOTION TO DISMISS PORTIONS OF
PLAINITFF’S AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                       PROCEDURE 12(B)(6)

       Defendant Loyola University of Chicago (“Loyola” or “Defendant”), incorrectly identified

as Loyola University Chicago Stritch School of Medicine, respectfully submits its Reply

Memorandum of Law in Further Support of Its Motion to Dismiss Portions of Plaintiff’s Amended

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6).

I.     INTRODUCTION

       Plaintiff concedes in his Response to Loyola’s Motion to Dismiss Portions of Plaintiff’s

Amended Complaint (“Motion to Dismiss”) that a two-year statute of limitations applies to his

failure-to-accommodate claim against Loyola. However, Plaintiff conflates the allowable

inclusion of background information as to what happened with impermissible factual allegations

complaining about his past accommodations and the process by which those matters were decided.

He attempts to persuade the Court that allegations dating back as far as 2015 should be allowed to

remain in his Amended Complaint as “background into [his] initial experience with Loyola.”
      Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 2 of 6 PageID #:338




(Response to Loyola’s Motion to Dismiss (“Response”), Doc. 39 p. 2). Plaintiff’s attempts to drag

in undeniably time-barred facts would unfairly prejudice Loyola and burden it with the expense

and vexation of defending against factual allegations that cannot go toward Plaintiff’s recovery.

Though Loyola responded to all of Plaintiff’s requests for reasonable accommodation fairly and

in accordance with its obligations under the law, this is not what is properly at issue in Plaintiff’s

Amended Complaint, and distracts from the only thing that is – whether Plaintiff can prove that

his dismissal from Loyola’s Stritch School of Medicine (“Stritch”) violated the Americans with

Disabilities Act, 42 U.S.C. § 12181, et. seq. (“ADA”).

II.       ARGUMENT

          A.     Loyola Brings A Motion to Dismiss or in the Alternative Strike Portions of the
                 Amended Complaint

          Plaintiff begins his Response assuming this Court will treat Loyola’s motion as one to

strike. Whether the Court chooses to strike or to dismiss Paragraphs 14-18, 20-21, and 48-49 under

Federal Rule of Civil Procedure 12 is immaterial. The salient issue is that, regardless of the vehicle

used to remove them, these allegations have no place in Plaintiff’s lawsuit because they are time-

barred.

          B.     Paragraphs 14-18, 20-21, and 48-49 Should Be Dismissed or Stricken As
                 Unrelated to Plaintiff’s Claim

          There is only one relevant issue in Plaintiff’s Amended Complaint relative to Loyola:

whether Loyola violated the ADA when it dismissed Plaintiff from Stritch more than four years

after he enrolled as a first-year medical student and after he failed the United States Medical

Licensing Examination (“USMLE”) Step 1 exam (“Step 1 exam”) for a third time. (Amended

Complaint (“Am. Compl.”) ¶ 51). The Court should strike allegations that are unrelated to

Plaintiff’s claim and therefore unworthy of consideration, if those allegations are unduly



                                                  2
     Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 3 of 6 PageID #:339




prejudicial. Cumis Ins. Soc’y, Inc. v. Peters, 983 F.Supp. 787, 798 (N.D. Ill. 1997) (internal

quotations and citations omitted). Plaintiff argues in his Response that Paragraphs 14, 15, 16, 20,

and 211 “simply give a background” into his initial experience with Loyola. (Response at p. 2).

Loyola does not take issue with the inclusion of purely background information. It is inappropriate,

however, for Plaintiff to include factual allegations about accommodations allegedly denied to him

well after the time for raising those grievances has passed. Allegations of insufficiencies in

Loyola’s accommodation process when Plaintiff matriculated in 2015 and the alleged denial of

earlier requests for accommodation are untimely subjects in this litigation. Sherr v. Marriott Int’l,

Inc., 703 F.3d 1069, 1075 (7th Cir. 2013).

        Plaintiff also argues that Paragraph 182 provides “a general federal notice pleading as to

other accommodations Loyola denied” him. (Am. Compl. at pp. 2-3) (emphasis added). He argues

that Paragraph 20 relates to when he received an official letter from Loyola about his approved

accommodations in April 2017 (implying that Loyola was dilatory in its communication) and

Paragraph 21 relates to his 2017 academic probation. (Id. at p. 3). Plaintiff is attempting to inject

these time-barred allegations to impermissibly paint Loyola as a bad actor responsible for his

unfair dismissal from Stritch. The time for Plaintiff to bring claims about those prior

accommodation requests and his academic probation has come and gone. Whether or not Plaintiff

requested accommodations prior to the limitations period and his present, untimely quarrel with

the outcome of those requests is not relevant in the instant matter.


1
        In Paragraph 14 Plaintiff alleges that upon his arrival at Stritch, the school failed to assign an
individual or office to assist students with disabilities. Paragraphs 15 and 16 relate to an alleged July 15,
2015 meeting with members of Loyola’s administration and complaints about the accommodation process.
In Paragraph 20, Plaintiff alleges “it was not until April 26, 2017” when he received a letter from Stritch
outlining approved accommodations. And in Paragraph 21, Plaintiff states that he was “continuously”
denied accommodations while at Stritch, and placed on academic probation on June 29, 2017.
2
        In Paragraph 18 Plaintiff alleges that Loyola denied him numerous accommodations both relating
to course materials and exam-taking.
                                                     3
    Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 4 of 6 PageID #:340




         Finally, Plaintiff argues that Paragraphs 48 and 49 include allegations from June 2018 and

later, but neither of these paragraphs contains a date. (Response at p. 3). To the contrary, in

Paragraph 48 Plaintiff alleges multiple conversations with multiple individuals “between March

2015 and October 2019.” (Am. Compl. ¶ 48). In Paragraph 49 Plaintiff complains of “inconsistent

and insufficient accommodations during his time at the school,” and the alleged denial of requests

for classroom and test-taking accommodations. (Id. ¶ 49). Rather than limit his factual allegations

to those that relate directly and only to his dismissal from Stritch, Plaintiff hopes to sweep in time-

barred allegations in order to create an overall impression that Loyola serially violated the ADA.

The Court should therefore dismiss Paragraphs 14-18, 20-21, and 48-49.

         C.     Loyola Will Be Prejudiced If Plaintiff is Allowed to Proceed on the Amended
                Complaint

         Paragraphs 14-18, 20-21, and 48-49 are not only immaterial to Plaintiff’s dismissal from

Stritch, they are also unduly prejudicial to Loyola. Plaintiff seeks to paint Loyola in a poor light

by showing a series of its alleged misdeeds and legal violations. If these allegations remain in the

Amended Complaint, Loyola will be forced to bear the significant burden and cost of exploring

and defending years-old decisions already past the applicable statute of limitations. This could

force more extensive and costly e-discovery, the production of witnesses whose memories may

have faded in relation to those allegations, records that may not be readily available, and the cost

of counsel to defend allegations that have no place in supporting the timely portion of Plaintiff’s

claim.

         Plaintiff argues that Loyola’s Motion to Dismiss is really a motion in limine to limit

Plaintiff’s arguments against “defenses likely to be brought” by Loyola. (Response p. 4). However,

as Plaintiff well knows, even if a jury were ultimately instructed not to consider the list of time-

barred facts he alleges, it will be an extremely difficult task for jurors to separate out those actions

                                                   4
       Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 5 of 6 PageID #:341




that Plaintiff contends serve as background or context from those that it may consider when

deciding ultimate legal liability. If factual allegations are not going directly toward Plaintiff’s

claim, they simply should not be in the Amended Complaint.

III.     CONCLUSION

         For the reasons stated above, Defendant Loyola University of Chicago moves to dismiss

or in the alternative strike Paragraphs 14-18, 20-21, and 48-49, and for such other and further relief

as this Court deems just and proper.

Dated: October 9, 2020                         Respectfully submitted,

                                               LOYOLA UNIVERSITY OF CHICAGO

                                               By:    /s/ Monica H. Khetarpal
                                                      One of Its Attorneys
Monica H. Khetarpal
Kirsten A. Milton
Priya P. Khatkhate
JACKSON LEWIS P.C.
150 N. Michigan Avenue, Suite 2500
Chicago, Illinois 60601
Telephone: (312) 787-4949
Fax: (312) 787-4995
Email: monica.khetarpal@jacksonlewis.com
Email: kirsten.milton@jacksonlewis.com
Email: priya.khatkhate@jacksonlewis.com




                                                  5
      Case: 1:20-cv-01144 Document #: 41 Filed: 10/09/20 Page 6 of 6 PageID #:342




                                  CERTIFICATE OF SERVICE
          The undersigned, an attorney, certifies that on this 9th day of October, 2020 a true and

correct copy of the foregoing Defendant Loyola University of Chicago’s Reply Memorandum of

Law in Further Support of Its Motion to Dismiss Portions of Plaintiff’s Amended Complaint was

filed electronically and electronically served to all parties registered to receive service by

CM/ECF.

                                              /s/ Monica H. Khetarpal
                                                     Monica H. Khetarpal
4844-4089-3390, v. 1




                                                 6
